


110 HR 5738 IH: To improve the protections afforded under Federal law to

U.S. House of Representatives
2008-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5738
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2008
			Mr. Ross introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Agriculture and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the protections afforded under Federal law to
		  consumers from contaminated seafood by directing the Secretary of Commerce to
		  establish a program, in coordination with other appropriate Federal agencies,
		  to strengthen activities for ensuring that seafood sold or offered for sale to
		  the public in or affecting interstate commerce is fit for human
		  consumption.
	
	
		1.Short titleThis Act may be cited as the
			 Commercial Seafood Consumer Protection Act.
		2.Seafood
			 safety
			(a)In
			 GeneralThe Secretary of Commerce shall, in coordination with the
			 Secretary of Health and Human Services and other appropriate Federal agencies,
			 establish a program to strengthen Federal activities for ensuring that
			 commercially distributed seafood in the United States meets the food quality
			 and safety requirements of Federal law.
			(b)Memorandum of
			 UnderstandingThe Secretary of Commerce and the Secretary of
			 Health and Human Services shall enter into an agreement within 180 days after
			 enactment of this Act to strengthen cooperation on seafood safety. The
			 agreement shall include provisions for—
				(1)cooperative
			 arrangements for examining and testing seafood imports;
				(2)coordination of
			 inspections of foreign facilities;
				(3)technical
			 assistance and training of foreign facilities for marine aquaculture, technical
			 assistance for foreign governments concerning United States regulatory
			 requirements, and appropriate information transfer arrangements between the
			 United States and foreign governments;
				(4)developing a
			 process for expediting imports of seafood into the United States from foreign
			 countries and exporters that consistently adhere to the highest standards for
			 ensuring seafood safety;
				(5)establishing a
			 system to track shipments of seafood in the distribution chain within the
			 United States;
				(6)labeling
			 requirements to assure species identity and prevent fraudulent
			 practices;
				(7)a
			 process by which officers and employees of the National Oceanic and Atmospheric
			 Administration and National Marine Fisheries Service shall be commissioned by
			 the Secretary of Health and Human Services for seafood examinations and
			 investigations conducted under section 801 of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 381);
				(8)the sharing of
			 information concerning observed non-compliance with United States food
			 requirements domestically and in foreign countries and new regulatory decisions
			 and policies that may affect regulatory outcomes; and
				(9)conducting joint
			 training on subjects that affect and strengthen seafood inspection
			 effectiveness by Federal authorities.
				3.Certified
			 laboratoriesWithin 180 days
			 after the date of enactment of this Act, the Secretary of Commerce, in
			 consultation with the Secretary of Health and Human Services, shall increase
			 the number of laboratories certified to the standards of the Food and Drug
			 Administration in the United States and in countries that export seafood to the
			 United States for the purpose of analyzing seafood and ensuring that it
			 complies with Federal law. Such laboratories may include Federal, State, and
			 private facilities. The Secretary of commerce shall publish in the Federal
			 Register a list of certified laboratories, and shall update the list, and
			 publish the updated list, no less frequently than annually.
		4.Noaa
			 laboratoriesIn any fiscal
			 year beginning after the date of enactment of this Act, the Secretary of
			 Commerce shall increase the number and capacity of laboratories operated by the
			 National Oceanic and Atmospheric Administration involved in carrying out
			 testing and other activities under this Act to the extent the Secretary
			 determines that increased laboratory capacity is necessary to carry out the
			 provisions of this Act and as provided for in appropriations Acts.
		5.Contaminated
			 seafood
			(a)Refusal of
			 EntryThe Secretary of Health and Human Services shall issue an
			 order refusing admission into the United States of all imports of seafood or
			 seafood products originating from a country or exporter if the Secretary
			 determines, on the basis of reliable evidence, that shipments of such seafood
			 or seafood products is not likely to meet the requirements of Federal
			 law.
			(b)Increased
			 TestingIf the Secretary determines, on the basis of reliable
			 evidence that seafood imports originating from a country may not meet the
			 requirements of Federal law, and determines that there is a lack of adequate
			 certified laboratories to provide for the entry of shipments pursuant to
			 section 3, then the Secretary shall order an increase in the percentage of
			 shipments tested of seafood originating from such country to improve detection
			 of potential violations of such requirements.
			(c)Allowance of
			 Individual Shipments From Exporting Country or
			 ExporterNotwithstanding an order under subsection (a) with
			 respect to seafood originating from a country or exporter, the Secretary may
			 permit individual shipments of seafood originating in that country or from that
			 exporter to be admitted into the United States if—
				(1)the exporter
			 presents evidence from a laboratory certified by the Secretary that a shipment
			 of seafood meets the requirements of Federal law; and
				(2)the Secretary, or
			 an entity commissioned to carry out examinations and investigations under
			 section 702(a) of the Federal Food, Cosmetic, and Drug Act (21 U.S.C. 372(a)),
			 has inspected the shipment and has found that the shipment meets the
			 requirements of Federal law.
				(d)Cancellation of
			 OrderThe Secretary shall cancel an order under subsection (a)
			 with respect to seafood exported from a country or exporter if all shipments
			 into the United States under subsection (c) of seafood originating in that
			 country or from that exporter more than 1 year after the date on which the
			 Secretary issued the order have been found, under the procedures described in
			 subsection (c), to meet the requirements of Federal law. If the Secretary
			 determines that an exporter has failed to comply with the requirements of an
			 order under subsection (a), the 1-year period in the preceding sentence shall
			 run from the date of that determination rather than the date on which the order
			 was issued.
			(e)Reliable Evidence
			 DefinedIn this section, the term reliable evidence
			 includes—
				(1)the detection of
			 failure to meet Federal law requirements under subsection (a) by the
			 Secretary;
				(2)the detection of
			 all seafood products that fail to meet Federal law requirements by an entity
			 commissioned to carry out examinations and investigations under section 702(a)
			 of the Federal Food, Cosmetic, and Drug Act (21 U.S.C. 372(a)) or a laboratory
			 certified under subsection (c);
				(3)findings from an
			 inspection team formed under section 6; or
				(4)the detection by
			 other importing countries of non-compliance of shipments of seafood or seafood
			 products that originate from the exporting country or exporter.
				(f)EffectThis
			 section shall be in addition to, and shall have no effect on, the authority of
			 the Secretary of Health and Human Services under the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et seq.) with respect to seafood, seafood products, or any other
			 product.
			6.Inspection
			 teamsThe Secretary of
			 Commerce, in cooperation with the Secretary of Health and Human Services, shall
			 send 1 or more inspectors to a country or exporter from which seafood exported
			 to the United States originates. The inspection team will assess whether any
			 prohibited drug, practice, or process is being used in connection with the
			 farming, cultivation, harvesting, preparation for market, or transportation of
			 such seafood. The inspection team shall prepare a report for the Secretary with
			 its findings. The Secretary of Commerce shall cause the report to be published
			 in the Federal Register no later than 90 days after the inspection team makes
			 its final report. The Secretary of Commerce shall notify the country or
			 exporter through appropriate means as to the findings of the report no later
			 than the date on which the report is published in the Federal Register. A
			 country may offer a rebuttal to the assessment within 90 days after publication
			 of the report.
		7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated for each of fiscal years 2009 through 2013, for
			 purposes of carrying out the provisions of this Act, $15,000,000.
		
